FILED iN COURT OF APPEALS
                                                       12th Court ?f Appeals District




                                                       CATHY S. LUS


                                                                        FILE COPY



        RE:   Case    No.    15-0196                         DATE:        3/13/2015
        COA #:   12-13-00035-CV               TC#:   2011-115
STYLE:CYNTHIA        KAY    LYLES
   v.   AARON JORDAN,         ET AL.


     Today the Supreme Court of Texas granted the
motion for extension of time to file petition for
review under Tex. R. App.            P. 53.7(f)      in the above-
referenced case.  The petition for review is due to be
filed no later than April 15, 2015.

                               MS.    CATHY   S.   LUSK
                               CLERK,    TWELFTH COURT OF APPEALS
                               1517 WEST FRONT, SUITE 354
                               TYLER, TX  75702